Citation Nr: 1535048	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  12-34 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of right ankle sprain.  

2.  Entitlement to service connection for a right ankle disorder.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from August 1989 to August 1993.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  

The Board observes that this matter was previously denied in an October 2007 rating decision.  In Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  However, in the instant case, as discussed further below, as there is no new diagnosis pertaining to the right ankle and the Veteran is still asserting that his current disorder is related to the same incident in service, the Veteran's current claim for service connection is not a "new" claim, and new and material evidence is required in order for the Board to consider the substantive merits of the claim for service connection.

In May 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record.  The record was held open for 30 days until June 21, 2013 so that additional evidence could be submitted.  

Although additional evidence has been associated with the record, the Veteran has not waived RO consideration of such evidence.  38 C.F.R. § 20.1304(c) (2014).  Nevertheless, in light of the Board's decision to reopen and remand the claim on the merits, the Board finds no prejudice to the Veteran in the issuance of this decision as the RO will have the opportunity to consider such evidence on remand.    

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that, with the exception of the Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  


FINDINGS OF FACT

1.  In an October 2007 rating decision, the RO reopened the previously denied claim for service connection for residuals of right ankle sprain and denied the claim on the merits; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

2.  The additional evidence received since the October 2007 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for right ankle disorder.

3.  The Veteran has residuals of a right ankle sprain (degenerative arthritis) which is due to a service injury.

CONCLUSIONS OF LAW

1.  The October 2007 rating decision that reopened the previously denied claim for service connection for residual of right ankle sprain and denied the claim on the merits is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2014)].

2.  The additional evidence received since the October 2007 rating decision is new and material, and the claim for service connection for a right ankle disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Residuals of a right ankle sprain (degenerative arthritis) were incurred in service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen and grant the Veteran's claim of entitlement to service connection for a right ankle disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

The Veteran is seeking to reopen his claim for service connection for residuals of right ankle sprain.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The RO initially denied service connection for residuals of right ankle trauma in December 1993 rating decision on the basis that, while the Veteran was treated during service for right ankle complaints, there was no current diagnosis of a chronic disability.  Subsequently, in an October 2007 rating decision, the RO reopened the previously denied claim for service connection for residuals of right ankle sprain and denied the claim on the merits, finding that, although the Veteran was now diagnosed with degenerative disease of the right ankle, this disability was not incurred in or aggravated in service.  The Veteran did not initiate an appeal from this decision.  Although the Veteran sought additional VA treatment within one year of this determination, these records simply observe chronic right ankle pain and are duplicative and/or redundant of evidence already of record at the time of the prior rating decision.  No other documents were submitted within one year.  As such, new and material evidence was not received within one year.  Under these circumstances, the Board must find that the October 2007 decision became final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2014)].

At the time of the October 2007 rating decision, the evidence of record consisted of service treatment records, VA treatment records and VA examination reports with opinions.  Service treatment records showed that in November 1992, the Veteran presented with right ankle pain following an act of eversion to the right ankle.  The assessment was Grade I Romble sprain.  The Veteran filed a claim seeking service connection for right ankle trauma in September 1993.  However, on VA examination in October 1993, physical findings pertaining to the right ankle were all normal.  Thus, the RO denied the claim in October 1993 finding that there was no chronic disability.  

The Veteran filed a claim to reopen in January 2007.  A March 2007 VA treatment record showed that the Veteran presented with right ankle pain for years and a history of right ankle sprains in the past.  He had two episodes of rolling the right ankle joint this year.  The Veteran was afforded another VA examination in September 2007.  Although the examiner indicated that the claims file was reviewed, he subsequently indicated that service medical records were not reviewed.  However, the examiner opined that it was at least as likely as not that the current disability was caused by or a result of the right ankle sprain in service.  He rationalized that the severity of boney changes involving the Veteran's right ankle suggested aggravating events such as trauma that was clearly documented as an ankle sprain with episodes of recurrent painful inward ankle turning events both during and since his time in service.   Nevertheless, the RO denied the claim to reopen in October 2007 finding that the September 2007 VA examination was inadequate because the examiner did not review the service treatment records.  As such, the RO determined that the Veteran's right ankle disability was not incurred in or aggravated in service.       
 
Since the October 2007 rating decision, additional evidence has been associated with the record, including statements and Board hearing testimony from the Veteran, additional post-service VA treatment records, and a VA examination report.  In a March 2012 statement, the Veteran indicated that the September 2007 VA examiner did review his service medical records.  VA treatment records continued to show reports of right ankle pain.  He was afforded a VA examination in August 2012.  The examiner found that it was less likely than not that the Veteran's current right ankle disability was related to the injury in service.      

At the Board hearing, the Veteran reported that he had experienced right ankle pain since the injury in service for which he self-medicated.  The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).     

The Veteran has competently testified that he experienced right ankle pain since service.  Thus, given the Veteran's competent hearing testimony, which is presumed credible for the purposes of meeting the criteria for new and material evidence, see Justus, supra, the evidence received since the October 2007 rating decision is new and material as it is not redundant of evidence already of record in October 2007, and relates to the unestablished fact of whether the Veteran has a right ankle disorder that may be related to service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for a right ankle disorder is reopened.  38 U.S.C.A. § 5108.

As the Board has found new and material evidence to reopen the claim of service connection for residuals of a right ankle sprain, an adjudication on the merits is warranted.  There is no prejudice to the Veteran in conducting such a review at this juncture as the Board is granting the Veteran's claim of service connection of residuals of a right ankle sprain.  In this regard, the Board notes that the evidence shows that the Veteran has a diagnosis of degenerative/traumatic arthritis of the right ankle.  See VA examination reports.  Additionally, there is credible and probative evidence of record which shows that the Veteran sprained/injured his right ankle in service.  See service treatment records, Veteran's Board hearing testimony and lay statements of record.  

The last question that must be addressed is whether there is a nexus between the Veteran's current diagnosis and his inservice right ankle injury/complaints.  The Board finds that there is in fact such evidence.  The Board notes that the Veteran has provided competent and probative evidence showing that he injured his ankle in service and that since that injury in service that he has continued to have problems with his ankle.  This is supported by the fact that less than a month after his discharge from service he filed a claim of service connection for a right ankle disability.  Additionally, in 2007 a VA doctor related his current ankle disability to the injury in service and provided a complete rationale for his opinion.  Although the examiner did not review the Veteran's service treatment records, the examiner was provided with history which is consistent with what is found in the service treatment records.  As such, the probative value of the opinion is not diminished.  The Board notes that there is a negative nexus opinion provided by a VA examiner in August 2012.  The Board finds that this opinion lacks probative value as it fails to take into consideration the Veteran's competent and probative lay evidence regarding having continuous problems with his right ankle following the service injury.

As all elements necessary for the award of service connection for residuals of a right ankle disability have been satisfied, service connection is warranted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right ankle disorder is reopened.

Service connection for residuals of a right ankle disability (degenerative/traumatic arthritis) is granted.




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


